Exhibit 10.5 SECURITY AND PLEDGE AGREEMENT SECURITY AND PLEDGE AGREEMENT , dated as of September 7, 2016 (this “ Agreement ”), made by Helios and Matheson Analytics Inc., a Delaware corporation, with offices located at Empire State Building, 350 5th Avenue, New York, New York 10118 (the “ Grantor ”), in favor of Hudson Bay Master Fund Ltd , in its capacity as collateral agent (in such capacity, the “ Collateral Agent ” as hereinafter further defined) for the Noteholders (as defined below) party to the Securities Purchase Agreement, dated as of September 7, 2016 (as amended, modified, supplemented, extended, renewed, restated or replaced from time to time, the “ Securities Purchase Agreement ”). W I T N E S S E T H : WHEREAS, the Grantor and each party listed as a “Buyer” on the Schedule of Buyers attached to the Securities Purchase Agreement (each a “ Buyer ” and collectively, the “ Buyers ”) are parties to the Securities Purchase Agreement, pursuant to which the Grantor shall be required to sell, and the Buyers shall purchase or have the right to purchase, the “Notes” issued pursuant thereto (as such Notes may be amended, modified, supplemented, extended, renewed, restated or replaced from time to time in accordance with the terms thereof, collectively, the “ Notes ”); WHEREAS, certain Subsidiaries of the Grantor from time to time (each a “ Guarantor ” and collectively, the “ Guarantors ”) may execute and deliver one or more guarantees (each, a “ Guaranty ” and collectively, the “ Guaranties ”) in form and substance acceptable to and in favor of the Collateral Agent, for the benefit of itself and the Noteholders (as defined below), with respect to the Grantor’s obligations under the Securities Purchase Agreement, the Notes and the other “Transaction Documents” (as defined below); WHEREAS, it is a condition precedent to the Buyers’ obligation to purchase the Notes issued pursuant to the Securities Purchase Agreement that the Grantor shall have executed and delivered to the Collateral Agent this Agreement providing for the grant to the Collateral Agent, for the benefit of the Noteholders, of a valid, enforceable, and perfected security interest in the Collateral (as defined herein) to secure all of the Grantor’s obligations under the Transaction Documents and the Guarantors’ obligations under the Guaranties, as applicable; and WHEREAS, Grantor has determined that the execution, delivery and performance of this Agreement directly benefits, and is in the best interest of Grantor. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Buyers to perform under the Securities Purchase Agreement, Grantor agrees with the Collateral Agent, for the benefit of the Collateral Agent and the Noteholders, as follows: SECTION 1.
